Filed 2/28/22 P. v. Williams CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----

 THE PEOPLE,                                                                                   C094423

                    Plaintiff and Respondent,                                    (Super. Ct. No. 19FE006989)

           v.

 CHANTEL WILLIAMS,

                    Defendant and Appellant.

         Defendant Chantel Williams was charged with arson of an inhabited structure and
assault with a deadly weapon. The information alleged defendant had a prior strike.
         On June 12, 2020, defendant pled no contest to both counts. In exchange, the
court indicated that defendant would receive a sentence of six years and the enhancement
allegation would be stricken over the People’s objection. However, the sentence itself
would not be imposed until later in order to allow defendant to be sentenced first in an
unrelated federal matter in hopes that this would allow her to serve at least one of her
sentences in federal prison. No promises were made regarding what would ultimately
occur with the federal case. The parties stipulated to the factual basis for defendant’s
plea as set forth by the district attorney at the change of plea hearing, and defense counsel
agreed with the court’s clarification that although the events were close in time, they
were “distinctly separate act[s].”


                                                             1
       On June 26, 2020, the court agreed, in accordance with defendant’s attorney’s
request, to release defendant on her own recognizance to allow the federal authorities to
take custody of her pursuant to her federal hold so that defendant would be able to accept
a plea deal in federal court. As part of this arrangement, defendant agreed that the trial
court would later impose her state court prison sentence of six years in absentia, although
defendant would be represented by her attorney at the sentencing hearing. Defendant
waived any irregularities and appellate rights associated with this unusual procedure.
       On November 13, 2020, and with defendant not present, the trial court sentenced
defendant to the midterm of five years for arson and a consecutive term of one year (one-
third the midterm) for assault for a total aggregate term of six years. Defendant was
awarded credit for 415 actual days plus 62 conduct days for a total of 477 days of custody
credit. This sentence would be served consecutively to the sentence defendant was then
serving in federal case No. 19-CR-00202-CRB.1 Finally, the court also imposed a $300
restitution fine, a $300 suspended parole revocation restitution fine, and reserved
jurisdiction to award victim restitution. All other fines and fees were waived in light of
defendant’s lengthy prison sentence.
       On August 13, 2021, this court granted defendant’s permission to file a notice of
appeal under the constructive filing doctrine and ordered that notice would be deemed
timely. Defendant did not request a certificate of probable cause.
                                       DISCUSSION
       Appointed counsel filed an opening brief that sets forth the facts and procedural
history of the case and requests this court review the record and determine whether there
are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) Defendant



1      The court was within its discretion to apply this sentence consecutively to the
federal one and stated its reasons for doing so on the record in compliance with our
court’s prior decision in People v. Gulbrandsen (1989) 209 Cal.App.3d 1547.

                                             2
was advised by counsel of her right to file a supplemental brief within 30 days from the
date the opening brief was filed. More than 30 days have elapsed, and defendant has not
filed a supplemental brief. Having undertaken an examination of the entire record
pursuant to Wende, we find no arguable errors that are favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.



                                                /s/
                                                Robie, J.



We concur:



/s/
Blease, Acting P. J.



/s/
Hoch, J.




                                            3